PRESS RELEASE FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE 1 PM PDT October22, 2008 Plantronics Reports Second Quarter Fiscal Year 2009 Results Revenue In-line and Earnings per Share Exceeds Guidance; Bluetooth Product Line Profitable on Strong Revenue Growth SANTA CRUZ, CA – October 22, 2008 - Plantronics, Inc., (NYSE: PLT) today announced second quarter fiscal 2009 net revenues of $216.9 million compared with $208.2 million in the second quarter of fiscal 2008. Revenues were within the guidance range of $210 to $220 million.Plantronics' GAAP diluted earnings per share were $0.36 in the second quarter of fiscal 2009 compared with $0.34 in the same quarter of the prior year. This compares to the GAAP EPS guidance issued on July 22, 2008 of $0.29 to $0.34.Non-GAAP diluted earnings per share for the current quarter were $0.41 compared with $0.39 in the second quarter of fiscal 2008.Earnings per share were greater than the previously provided non-GAAP guidance of $0.35 to $0.40. The difference between GAAP and non-GAAP earnings per share for the current quarter is primarily the cost of stock-based compensation. “Overall profits were solid as strong Bluetooth sales at improved margins compensated for weakening enterprise market conditions and foreign exchange losses. We achieved the highest gross and operating margins in two years as a result of improved product margins and expense management, and we continue to target a long-term non-GAAP operating margin of 15% to 18%.Global economic conditions have become increasingly uncertain, but we remain in a very strong financial position with approximately $200 million in cash and equivalents and no debt.We can improve our position further by managing inventory much more tightly than we have in the past,” said Ken Kannappan, President and CEO. “The strong market reception of our new Altec Lansing products has resulted in approximately 40% greater retail placements this fiscal year than the prior year, and we anticipate that these new higher margin products will account for a majority of our AEG revenue through fiscal 2010.We continue to believe that the fundamentals of the AEG turnaround are on track,” stated Kannappan. Audio Communications Group (ACG) Non-GAAP Results (Office & Contact Center, Mobile, Gaming and Computer, Other) Second quarter fiscal 2009 net revenues of $195.3 million were up 7.9% compared with $181.0 million in the year-ago quarter.Revenue growth compared to the year-ago quarter was driven by strong demand for Bluetooth headsets of $57.4 million, up 85% from the same quarter in the prior year, and Gaming & Computer products of $9.0 million, up 8.5% from the same quarter in the prior year.Office and Contact Center (OCC) revenues were $119.5 million in the second quarter of fiscal 2009, down 9% from the year-ago quarter due to continued weakness in North American markets and declining sales internationally. Gross margin in the second quarter of fiscal 2009 was 47.8% compared with 47.2% in the year-ago quarter.The higher gross margin was due to better factory utilization and stronger Bluetooth product margins, which were offset by a lower mix of OCC products and higher freight expense. Operating income increased 13.1% to $37.5 million, and the operating margin was 19.2% compared with 18.3% in the year-ago quarter. The Company continues to believe that the implementation of Unified Communications technologies by large corporations will be a significant driver of office headset adoption, and as a result, a key long-term driver of revenue and profit growth.The Company has already introduced a number of headsets specifically designed for Unified Communications and intends to allocate a significant portion of research and development for future Unified Communications hardware and software solutions. Audio Entertainment Group (AEG) Non-GAAP Results (Altec Lansing) Second quarter fiscal 2009 net revenues of $21.5 million were up 4.2% from $20.6 million in the previous quarter and down 20.9% from $27.2 million in the year-ago quarter. While net revenues were down from the year ago quarter, they were in line with our expectations. The year ago period included a large deal with a warehouse club that was not planned for this period.We also liquidated inventory on certain discontinued products in the year ago quarter. Evidence of the progress of the AEG turnaround can be seen in the 26.4% reduction in operating expenses as compared to the prior year along with the positive gross margin due to reductions in manufacturing overhead and pruning of unprofitable products. These items contributed to the $3.5 million, or 36.5%, reduction in the operating loss in the current quarter of fiscal 2009 compared to the year-ago quarter. Our AEG team is working hard to position the division to return to profitability, and we believe we are making considerable progress as reflected in the cost reductions from the year-ago quarter. A significant effort was made to refresh the product line with highly competitive products and all ten of our new products are now shipping. Measuring Non-GAAP Results Going Forward The Company has concluded that the most common industry practice for reporting non-GAAP results is to exclude purchase accounting amortization from Non-GAAP reporting as it is a non-cash charge that does not correlate or help explain quarterly operating performance.For Plantronics in total, the amortization of purchase accounting was approximately $2 million in the second quarter of fiscal 2009, of which $1.5 million is recorded in the AEG segment.This compares to $2 million in Q2 fiscal 2008, of which approximately $1.8 million was recorded in the AEG segment. These largely fixed non-cash charges thus represent a significant percent of revenue and a larger percent of operating income for AEG.Thus, beginning with the non-GAAP guidance for Q3 included in this press release, we are excluding amortization of purchase accounting.When we report Q3 results, we will report on a basis comparable to how we developed the guidance and also provide all the non-GAAP measures for prior periods on a consistent basis. PLANTRONICS,
